DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-10, 13, 14, 17, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al (US 2009/0310617, hereinafter Harris), in view of Shen et al (US 2016/0380778, hereinafter Shen), in view of Desai et al (US 2011/0021142, hereinafter Desai) and in view of Tsai et al (US 2017/0317713, hereinafter Tsai).

Regarding claim 1, Harris discloses an apparatus (communication device, Fig. 2), comprising: an ad hoc wireless network communication transceiver configured to establish ad hoc wireless network communication links with a plurality of devices (wireless network interface for communication in ad hoc network, Para [0054]); a memory storing a program of instructions (memory, Para [0053] and instructions, Para [0055]); and a processor  (CPU, Para [0553]) configured to execute the program of instructions to establish a first ad hoc wireless network communication link between a first device and a second device (establish ad hoc network with originating device and receiving device by communication device, Para [0037]/Fig. 2, there can be a first ad hoc network with device A, B and C as another example, Para [0039]/Fig. 3), such that the apparatus is a transparent node in the first ad hoc wireless network communication link between the first device and the second device (the communication delay (acting as a relay device) does not make configuration changes to how the other two devices would normally communicate), 		receiving packet from originating device, can require validation and authentication of the packet before transmitting packet, Para [0045-46]), such that the rule-based control includes performing at least one operation of selectively forwarding the first data packet to the second device, selectively inhibiting the first data packet from being forwarded to the second device, modifying the first data packet and forwarding the modified first data packet to the second device, and generating and transmitting a second data packet to the second device (the communication device can require validation and authentication of a packet before transmitting, Para [0045-46], not sending the data if it fails, Para [0036] and can also edit the message, Para [0049], meaning selectively forwarding or inhibiting the packet or modifying the packet);												but does not disclose the transceiver is a Bluetooth Low Energy (BLE) that establishes BLE network communications links between a plurality of BLE devices, where the communication link is between a BLE central device and BLE peripheral device in a BLE network.  Shen discloses Bluetooth Low Energy being used in a mesh network with master devices and slave devices, Para [0039], where a master BLE device is equated to a BLE central device and a slave BLE device is equated to a BLE peripheral device.  Further any device in the mesh network is able to act as a relay device (i.e. transparent node) and forward received messages to reach an end destination device, Para [0057].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Shen in order to utilize BLE in mesh networks and improve methods for forwarding messages in a mesh network;				and the references do not disclose establishing the BLE network communication link comprises receiving an advertisement from the BLE peripheral device, setting up a link layer connection with the BLE peripheral device, advertising on behalf of the BLE peripheral device using an address of the BLE peripheral device and setting up a link layer connection with the BLE central device in response to the advertisement.  Desai discloses a BLE device can transmit an advertisement message for availability for a link layer connection, Para [0025], where another BLE device receiving the advertisement can send a connection request to setup a link layer connection with the original BLE device, Para [0032].  Tsai discloses receiving and relaying advertisement packets in a BLE mesh network, Para [0031] and the relay node forwards the packet without changing the source address, Para [0044].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Desai in order to implement dual mode BLE functionality with minimal cost increase and utilize the techniques of Tsai in order to alleviate congestion caused by flooding in mesh networks.
Regarding claims 4 and 13, Harris discloses the apparatus/method of claim 1/10, wherein, the first data packet includes a request for a selected set of data from the second device (receiving packets from originating device, Para [0045], destined to the receiving device), and implementing rule-based control of at least one device includes selectively forwarding the first data packet to the second device based on determining whether the first device is associated with an authorization to receive the selected set of data (determining if originating device is authorized to be communicating with receiving device, Para [0046] and not forwarding packet if authorization fails, Para [0036]).
Regarding claims 5 and 14, Harris discloses the apparatus/method of claim 1/10, wherein, the first data packet includes an instance of data, and implementing rule-based control of at least one device includes selectively forwarding the first data packet to the second device based on processing the instance of data (performing validation and authentication on the packet, for example verify the data payload relates to a legitimate application, Para [0045] and not sending the packet if validation fails, Para [0036]).
Regarding claims 8 and 17, Harris discloses the apparatus/method of claim 1/10, further comprising: a network communication interface configured to establish a network communication link with an external apparatus (communication device with wireless interface for ad hoc communication, Para [0054]/Fig. 2, in this case to another communication device), the external apparatus further configured to establish ad hoc wireless network communication links with a separate plurality of devices (not a function of the claimed apparatus), wherein establishing the first ad hoc wireless network communication link between the first device and the second device includes establishing, at the apparatus, an initial ad hoc wireless network communication link with the different ad hoc networks can be created as all devices are capable of wireless communication with each other, Para [0038], in this case communication device is in ad hoc network with originating device, receiving device and another communication device, Fig. 2), to cause the external apparatus to establish a subsequent ad hoc wireless network communication link with the second device (intended use), and establishing the first ad hoc wireless network communication link via the initial ad hoc wireless network communication link, the network communication link, and the subsequent ad hoc wireless network communication link, such that the apparatus and the external apparatus are both transparent nodes in the first ad hoc wireless network communication link (different ad hoc networks can be created as all devices are capable of wireless communication with each other, Para [0038], in this case communication device is in ad hoc network with originating device, receiving device and another communication device, Fig. 2).
Regarding claims 9 and 18, Harris discloses the apparatus/method of claim 1/10, wherein the processor is further configured to execute the program of instructions to implement the rule-based control of the at least one device based on processing a plurality of data packets received at the apparatus, at least one data packet of the plurality of data packets received from the first device via the first ad hoc wireless network communication link (originating device sends packets to communication device in ad hoc network and communication device will perform validation and authentication on the received packets, Para [0037]).
Regarding claim 10, Harris discloses a method, implemented at an apparatus configured to establish ad hoc wireless network communication links with a plurality of devices (communication device with wireless interface for ad hoc communication, Para [0054]/Fig. 2), the method comprising: establishing a first ad hoc wireless network communication link between a first device and a second device (establish ad hoc network with originating device and receiving device by communication device, Para [0037]/Fig. 2, there can be a first ad hoc network with device A, B and C as another example, Para [0039]/Fig. 3), such that the apparatus is a transparent node in the first ad hoc wireless network communication link between the first device and the second device (the communication delay (acting as a relay device) does not make configuration changes to how the other two devices would normally communicate); 							and implementing rule-based control of at least one device, of the first device and the second device based on processing a first data packet received from the first device via the first ad hoc wireless network communication link (receiving packet from originating device, can require validation and authentication of the packet before transmitting packet, Para [0045-46]), such that the rule-based control includes performing at least one operation of selectively forwarding the first data packet to the second device, selectively inhibiting the first data packet from being forwarded to the second device, modifying the first data packet and forwarding the modified first data packet to the second device, and generating and transmitting a second data packet to the second device (the communication device can require validation and authentication of a packet before transmitting, Para [0045-46], not sending the data if it fails, Para [0036] and can also edit the message, Para [0049], meaning selectively forwarding or inhibiting the packet or modifying the packet); but does not disclose Bluetooth Low Energy (BLE) devices that establish BLE network communications links between a plurality of BLE devices, where the communication link is between a BLE central device and BLE peripheral device in a BLE network.  Shen discloses Bluetooth Low Energy being used in a mesh network with master devices and slave devices, Para [0039], where a master BLE device is equated to a BLE central device and a slave BLE device is equated to a BLE peripheral device.  Further any device in the mesh network is able to act as a relay device (i.e. transparent node) and forward received messages to reach an end destination device, Para [0057]; and the references do not disclose establishing the BLE network communication link comprises receiving an advertisement from the BLE peripheral device, setting up a link layer connection with the BLE peripheral device, advertising on behalf of the BLE peripheral device using an address of the BLE peripheral device and setting up a link layer connection with the BLE central device in response to the advertisement.  Desai discloses a BLE device can transmit an advertisement message for availability for a link layer connection, Para [0025], where another BLE device receiving the advertisement can send a connection request to setup a link layer connection with the original BLE device, Para [0032].  Tsai discloses receiving and relaying advertisement packets in a mesh network, Para [0031] and the relay node forwards the packet without changing the source address, Para [0044].  
Regarding claim 26, Harris discloses a non-transitory computer readable medium embodying  programmed instructions (computer readable medium and instructions, Para [0055]) which, when executed by at least one processor of an apparatus, directs the at least one processor to: establishing a first ad hoc wireless network communication link between a first device and a second device (establish ad hoc network with originating device and receiving device by communication device, Para [0037]/Fig. 2, there can be a first ad hoc network with device A, B and C as another example, Para [0039]/Fig. 3), such that the apparatus is a transparent node in the first ad hoc wireless network communication link between the first device and the second device (the communication delay (acting as a relay device) does not make configuration changes to how the other two devices would normally communicate); 						and implementing rule-based control of at least one device, of the first device and the second device based on processing a first data packet received from the first device via the first ad hoc wireless network communication link (receiving packet from originating device, can require validation and authentication of the packet before transmitting packet, Para [0045-46]), such that the rule-based control includes performing at least one operation of selectively forwarding the first data packet to the second device, selectively inhibiting the first data packet from being forwarded to the second device, modifying the first data packet and forwarding the modified first data packet to the second device, and generating and transmitting a second data packet to the second device (the communication device can require validation and authentication of a packet before transmitting, Para [0045-46], not sending the data if it fails, Para [0036] and can also edit the message, Para [0049], meaning selectively forwarding or inhibiting the packet or modifying the packet); but does not disclose Bluetooth Low Energy (BLE) devices that establish BLE network communications links between a plurality of BLE devices, where the communication link is between a BLE central device and BLE peripheral device in a BLE network.  Shen discloses Bluetooth Low Energy being used in a mesh network with master devices and slave devices, Para [0039], where a master BLE device is equated to a BLE central device and a slave BLE device is equated to a BLE peripheral device.  Further any device in the mesh network is able to act as a relay device (i.e. transparent node) and forward received messages to reach an end destination device, Para [0057]; and the references do not disclose establishing the BLE network communication link comprises receiving an advertisement from the BLE peripheral device, setting up a link layer connection with the BLE peripheral device, advertising on behalf of the BLE peripheral device using an address of the BLE peripheral device and setting up a link layer connection with the BLE central device in response to the advertisement.  Desai discloses a BLE device can transmit an advertisement message for availability for a link layer connection, Para [0025], where another BLE device receiving the advertisement can send a connection request to setup a link layer connection with the original BLE device, Para [0032].  Tsai discloses receiving and relaying advertisement packets in a mesh network, Para [0031] and the relay node forwards the packet without changing the source address, Para [0044].  


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, in view of Shen, in view of Desai in view of Tsai and in view of Wang et al (US 2020/0251107, hereinafter Wang).

Regarding claims 2 and 11, Harris discloses the apparatus/method of claim 1/10, but not wherein, implementing rule-based control of at least one device includes selectively enabling access, by the first device over the first ad hoc wireless network communication link, to a particular service profile of the second device based on a determined identity associated with the at least one device.  Wang discloses different levels of control over a second device based on user profiles, Para [0041], server may determine first user profile of caller device can be given remote control to the second user profile of second device, Para [0149-150] and server may grant first user profile, associated with first device, the ability to send commands to second user profile, associated with second device, Para [0158].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Wang in order to improve authentication processes and give flexibility in access to a second device on a per user basis. 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, in view of Shen, in view of Desai in view of Tsai and in view of Stevens et al (US 2013/0212439,hereinafter Stevens).

Regarding claims 7 and 16, Harris discloses the apparatus/method of claim 1/10, wherein the processor is further configured to execute the program of instructions to establish a second ad hoc wireless network communication link between the first device and a third device, such that the apparatus is a transparent node in the second ad hoc wireless network communication link (different ad hoc networks can be created as all devices are capable of wireless communication with each other, Para [0038], in this case communication device is in ad hoc network with originating device and receiving device B, Fig. 2), but does not disclose implementing rule-based control of the third device based on generating, at the apparatus, a data packet that is transmitted to the third device based on processing a data packet communicated from the first device to the second device via the first ad hoc wireless network communication link.  Stevens discloses a sensor device can receive packets from source (first device) and transmit the packets to a destination (second device), Para [0024] and examine the packet and make copies that are transmitted to a monitoring manager (third device), Para [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Stevens in order to improve network monitoring and notify a user about undesirable patterns in network traffic. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harris, in view of Shen, in view of Desai in view of Tsai and in view of Aldrin et al (US 2015/0124625, hereinafter Aldrin).

Regarding claim 19, Harris discloses the method of claim 10, but not wherein the implementing rule-based control of the at least one device includes extending software defined networking (SDN) to ad hoc network communication between the first device and the second device.  Aldrin discloses a method for routing data in an ad-hoc communication network using a central controller, Para [0009] and the central controller is an SDN controller, Para [0034].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Aldrin in order to reduce network traffic and power consumption from routing requests.

Allowable Subject Matter
Claims 3, 6, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are moot in view of the new reference being used in the current office action.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  Applicant argues Shen and Harris do not disclose the transparent node advertising on behalf of the BLE peripheral device by using the address of the BLE peripheral device. 											In response, the argument is moot in view of the new references being used in the current office action.  Desai discloses the advertisement message is used to initiate the process of setting up the link layer connection between BLE devices, meaning in response to receiving the advertisement the BLE device will send a connection request to setup the link layer connection.  Tsai discloses a relay node in the BLE mesh network can relay an advertisement message without changing the source address of the BLE device that initiated the advertisement.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461